           Case 4:21-cv-03039-HSG Document 22 Filed 06/17/21 Page 1 of 3



 1   LEADER-PICONE & YOUNG, LLP
     MALCOLM LEADER-PICONE
 2   1970 BROADWAY, SUITE 1030
     OAKLAND, CA 94612
 3   TELEPHONE: 510-444-2404
     FACSIMILE: 510-444-1291
 4   EMAIL:     mlp@leader-picone.com

 5   Attorneys for Defendants
     ZAHRA NOWROUZI
 6   ROUHOLLAH R. NOWROUZI
 7

 8

 9                                  UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11
     BRIAN WHITAKER,                                 )   No. 4:21-cv-03039-HSG
12                                                   )
             Plaintiff,                              )
13                                                   )   Trial Date: None Yet Assigned
     vs.                                             )   STIPULATION TO WITHDRAW
14                                                   )   REQUEST TO ENTER DEFAULT AND
     ZAHRA NOWROUZI; ROUHOLLAH R.                    )   TO EXTEND TIME TO RESPOND TO
15   NOWROUZI,                                       )   PLAINTIFF’S COMPLAINT.
                                                     )   (as modified)
16           Defendants.                             )
                                                     )
17                                                   )

18                   The parties to this action, through their respective counsel, do hereby stipulate and

19   agree as follows, pursuant to Local Rule 6-1(a):

20                   WHEREAS, on April 27, 2021, Plaintiff Brian Whitaker (“Plaintiff”) filed a Complaint

21   against defendants Zahra Nowrouzi and Rouhollah R. Nowrouzi (“Defendants”);

22                   WHEREAS, the Complaint was served on Defendants on May 3, 2021;

23                   WHEREAS, on June 1, 2021, Plaintiff filed Requests for Entry of Default as to

24   defendants Zahra Nowrouzi and Rouhollah H. Nowrouzi;

25                   WHEREAS, the parties have had initial settlement discussions and would like to

26   continue exploring settlement before requiring Defendants to file any responsive pleading;

27                   WHEREAS, defendants Zahra Nowrouzi and Rouhollah H. Nowrouzi are now

28


     STIPULATION TO EXTEND TIME                                                           4:21-cv-03039-HSG
                                                         -1-
        Case 4:21-cv-03039-HSG Document 22 Filed 06/17/21 Page 2 of 3



 1
     represented by counsel and intend to appear and contest the Complaint and Plaintiff agrees to
 2
     withdraw its Requests for Entry of Default;
 3
                    WHEREAS, an extension for Defendants to file their response to the Complaint will
 4
     not alter the date of any event or any deadline that the Court has already fixed;
 5
                    WHEREAS, the parties have had initial settlement discussions and would like to
 6
     continue exploring settlement before requiring Defendants to file any responsive pleading;
 7
                    WHEREAS, an extension for Defendants to file its response to the Complaint will not
 8
     alter the date of any event or any deadline that the Court has already fixed;
 9
                    NOW, THEREFORE, the parties agree that Plaintiff withdraws its Request for Entry of
10
     Defaults of defendants Zahra Nowrouzi and Rouhollah H. Nowrouzi; and Defendants shall have until
11
     June 30, 2021 to file a responsive pleading.
12
                    IT IS SO STIPULATED.
13
     DATED: June 15, 2021.                          LEADER-PICONE & YOUNG,       LLP
14

15                                                  BY:
                                                      MALCOLM LEADER-PICONE
16                                                    Attorneys for Defendants
                                                      ZAHRA NOWROUZI; ROUHOLLAH R.
17                                                    NOWROUZI
18   DATED: June 15, 2021.                          CENTER FOR DISABILITY ACCESS

19
                                                    BY:__/s/ Faythe Gutierrez______
20                                                    FAYTHE GUTIERREZ
                                                      Attorneys for Plaintiff
21                                                    BRIAN WHITAKER
22
     ////
23
     ////
24
     ////
25

26

27

28


     STIPULATION TO EXTEND TIME                                                          4:21-cv-03039-HSG
                                                        -2-
        Case 4:21-cv-03039-HSG Document 22 Filed 06/17/21 Page 3 of 3



 1
                                                ATTESTATION
 2
                    Concurrence in the filing of this document has been obtained from each of the
 3
     individual(s) whose electronic signature is attributed above.
 4

 5
                                                  BY:
 6
                                                    MALCOLM LEADER-PICONE
                                                    Attorneys for Defendant
 7
                                                    ZAHRA NOWROUZI; ROUHOLLAH R.
                                                    NOWROUZI
 8
                                                    ORDER
 9
                    Upon the agreement of the parties hereto, and Good Cause appearing
10
                    IT IS SO ORDERED. The defaults entered on June 4, 2021 as to Rouhollah R.
11
     Nowrouzi and Zahra Nowrouzi (docket nos. 13 and 14) are hereby set aside by the Court.
12
                  6/17/2021
     DATED: _____________________.                        _________________________________
13
                                                          U.S. DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO EXTEND TIME                                                       4:21-cv-03039-HSG
                                                        -3-
